Amended judgment, entered on May 9, 1969, setting aside a jury verdict in favor of defendant-appellant, Quality Fruit Wines Corp., and directing a verdict in favor of plaintiff and order entered March 14, 1969, denying appellant’s motion for judgment, in accordance with the verdict of the jury, unanimously reversed on the law and verdict of the jury reinstated, with $50 costs and disbursements to appellant. This is an action to recover on several trade acceptances and promissory notes issued by Quality in favor of the defaulting defendant Ostrer, which instruments Quality claimed were given for the sole purpose of paying life insurance premiums, for three years in advance, on policies covering the life of Quality’s president. These instruments were sold by Ostrer to one Henry Brown, who in turn transferred them to the plaintiff. Both sides adduced evidence bearing on the basic question as to whether the plaintiff or its transferor was a holder in due course. It was the function of the jury to evaluate the evidence and decide what inferences should be drawn from it. There is ample evidence in the record to sustain the verdict of the jury in favor of the defendant and the action of the trial court in setting it aside and directing a verdict in favor of the plaintiff was unwarranted. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.